F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                         June 27, 2007
                            FO R TH E TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                          Clerk of Court

    NIN A JO HNSON, on behalf of herself
    and all others similarly situated,

             Plaintiff-Appellant,
                                                          No. 05-1442
     v.                                           (D.C. No. 04-RB-196 (M JW ))
                                                           (D . Colo.)
    HARTFORD UN DERWRITERS
    IN SURANCE COM PANY, a
    Connecticut Corporation; HARTFORD
    PROPERTY A ND CA SUA LTY
    IN SURANCE COM PANY, a
    C onnecticut C orporation; TH E
    H A RTFO RD FIN A N CIA L
    SERVIC ES GROUP, IN C., a
    Connecticut corporation,

             Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, SE YM OU R, and A ND ER SO N, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See F ED . R. A PP . P. 34(f); 10 TH C IR . R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with F ED . R. A PP . P. 32.1 and 10 TH C IR . R. 32.1.
      Nina Johnson was injured in an automobile accident in 1998 and received

approximately $100,000 in personal injury protection (PIP) benefits under an

insurance policy issued to her by the defendants (collectively, Hartford). She

brought this action seeking reformation of the policy and additional benefits on

the ground that Hartford’s offer of additional PIP (APIP) coverage, which

M s. Johnson declined to purchase, did not comply with Colorado law. See

Thom pson v. Budget Rent-A-Car Sys. Inc., 940 P.2d 987, 990 (Colo. Ct. App.

1996) (explaining that “[w]hen an insurer fails to offer the insured optional

coverage that it is statutorily required to offer, additional coverage in conformity

with the required offer is incorporated into the agreement by operation of law ”). 1

She also raised a variety of other claims dependent on the reformation claim. The

district court granted summary judgment in favor of Hartford, as modified in its

denial of M s. Johnson’s motion for relief under F ED . R. C IV . P. 59(e), and

M s. Johnson appealed. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.




1
      Although we apply the substantive law of the forum state, Colorado, in this
diversity case, federal law governs our review of the propriety of the district
court’s grant of summary judgment, which we review de novo under the same
standard as applicable in the district court. See Hill v. Allstate Ins. Co., 479 F.3d
735, 739-40 (10th Cir. 2007). “Summary judgment is appropriate if ‘the
pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to judgment as a matter of
law.’” Id. at 740 (quoting F ED . R. C IV . P. 56(c)) (further quotation omitted).

                                          -2-
      Hartford issued M s. Johnson’s policy on M ay 28, 1992. At the time, the

Colorado Auto Accident Reparations Act, C OLO . R EV . S TAT . §§ 10-4-701 to

10-4-726 (2003) (repealed July 1, 2003) (N o-Fault Act), required insurers to

provide certain minimum or “basic” PIP benefits, regardless of fault, to persons

injured in accidents involving the insured vehicle, see C OLO . R EV . S TAT .

§ 10-4-706 (1991), and to offer for purchase certain optional A PIP benefits. See

id., § 10-4-710 (1991). Effective July 1, 1992, an amendment to the No-Fault Act

took effect that, in relevant part, changed the optional APIP coverages an insurer

was required to offer. As pertinent here, the amended statute provided:

        (2)(a) Every insurer shall offer for inclusion in a complying
      policy, in addition to the [basic PIP] coverages described in section
      10-4-706, at the option of the named insured:

              (I) Compensation of all [medical] expenses . . . without
             dollar or time limitation; or

               (II) Compensation of all [medical] expenses . . .
             without dollar or time limitations and payment of
             benefits equivalent to eighty-five percent of loss of
             gross income per week from work the injured person
             would have performed had such injured person not been
             injured during the period comm encing on the day after
             the date of the accident without dollar or time
             limitations.

              (III) Deleted by Laws 1992, H.B. 92-1175, § 2, eff.
             April 10, 1992.

         (b) A complying policy may provide that all benefits set forth in
      section 10-4-706(1)(b) to (1)(e) and in this section are subject to an
      aggregate limit of two hundred thousand dollars payable on account



                                           -3-
      of injury to or death of any one person as a result of any one accident
      arising out of the use or operation of a motor vehicle.

C OLO . R EV . S TAT . § 10-4-710(2) (1992) (emphasis added). The requirements of

§ 710(2) applied only “to policies issued on or after July 1, 1992.” Id.,

§ 10-4-710(4) (1992).

      A fter the amendment took effect, Hartford sent M s. Johnson two

documents, an “Important Notice: Personal Injury Protection (N o-Fault)

Coverage Changes” (Important Notice) and a “PIP O ption/W ork Loss Rejection

Form” (PIP Option Form). Hartford maintains that these documents fulfilled its

statutory obligation to offer APIP coverage. M s. Johnson disagrees. W e will

examine the content of these two documents in the context of each of

M s. Johnson’s preserved arguments. Initially, however, we address several

preliminary matters.

      First, Hartford contends the amended APIP requirements apply only to new

policies issued after July 1, 1992, not to its annual renew als of M s. Johnson’s

policy. M s. Johnson contends Hartford waived this point by not raising it in the

district court. W e need not decide either issue because even assuming the

amended APIP requirements applied to the renew als, our disposition still favors

Hartford.

      Second, M s. Johnson contends that specimen policies Hartford used from

M ay 1992 until M arch 2002 were not compliant in certain respects with amended



                                         -4-
§ 710, and therefore Hartford could not have offered her statutorily compliant

APIP coverage. The focus of our examination in this case, however, is not on the

language of the specimen policies, but on the offer of A PIP coverage H artford

made to M s. Johnson. An insurer’s statutory duty is to offer APIP coverage, and

it can discharge that duty even after a policy is issued. See Allstate Ins. Co. v.

Parfrey, 830 P.2d 905, 912 (Colo. 1992) (en banc) (insurer can fulfill its

continuing statutory obligation to offer additional uninsured/underinsured

motorist coverage after issuance of policy); see also Hill, 479 F.3d at 742

(applying Parfrey in APIP-offer context); Padhiar v. State Farm M ut. Auto. Ins.

Co., 479 F.3d 727, 733 (10th Cir. 2007) (same). None of the cases M s. Johnson

cites persuades us otherwise. For this same reason, we reject her contention that

because the Important Notice and the PIP Option Form were not endorsements to

her policy, they could not cure the allegedly noncompliant description of

Hartford’s APIP coverage set forth in the policies. Similarly, we need not

examine whether the district court impermissibly considered M s. Johnson’s lack

of reliance on the policy language in deciding not to purchase APIP coverage

when it concluded that any deficiency in the policy was irrelevant. 2

2
       A third preliminary matter need not detain us long. Hartford points out,
and M s. Johnson does not appear to dispute, that in its order denying
M s. Johnson’s Rule 59(e) motion and modifying its order granting summary
judgment to Hartford, the district court erroneously applied the amended version
of § 710(2). In so doing, it concluded that the offer of A PIP coverage H artford
made in the application for the original policy issued to M s. Johnson on M ay 28,
                                                                       (continued...)

                                          -5-
      W e now turn to the pivotal consideration, whether the Important Notice and

the PIP Option Form fulfilled Hartford’s statutory obligation to offer A PIP

coverage to M s. Johnson. W e apply a “totality of the circumstances” test to

determine whether Hartford fulfilled its duty of notification and offer “in a

manner reasonably calculated to permit the potential purchaser to make an

informed decision.” Parfrey, 830 P.2d at 913, 914. Relevant factors include the

clarity and the form (oral or written) of the explanation, the specificity of the

APIP options, and whether pricing information was conveyed. See id at 913. A s

we recently summarized, the No-Fault Act “merely required that the insured be

given enough information to advise the insured of the availability of [the APIP]

coverage and permit a reasonably informed decision on whether to purchase it.”

Hill, 479 F.3d at 742-43 (quotation and brackets omitted).

      M s. Johnson’s general contention is that the Important Notice and the PIP

Option Form both contained inaccuracies about basic PIP and APIP coverage that

raised a jury question as to whether she could make a reasonably informed

decision about purchasing APIP coverage. Specifically, she argues, and Hartford

concedes, that the Important Notice incorrectly described the basic PIP benefits as

being subject to a total combined limit of $50,000 rather than the higher limit

2
 (...continued)
1992, failed to comply with Colorado law because it bundled an extended
work-loss benefit with an essential-services benefit. W e have reviewed the
statutory scheme, and Hartford’s assertion of error appears correct. Because the
error did not affect the district court’s disposition, however, it was harmless.

                                          -6-
prescribed by § 10-4-706(1) (1992), which the parties state w as approximately

$130,000. But the only reasonable inference to be drawn here is that a person

contemplating the APIP offer may have been more likely to purchase APIP

coverage given the erroneous representation that basic PIP coverage provided a

less generous benefit than required by statute. 3

      M s. Johnson next contends the Important Notice did not make clear that

there was no time limit on payment of work-loss benefits under “Option 2.” W e

disagree. The first page of the Important Notice stated that the extended

work-loss benefit covered by Option 2 “includes work loss benefits beyond the

52 weeks following an accident.” A plt. App., Vol. I at 193. The “Added PIP

M edical and Work Loss Benefit,” id. at 194 (emphasis added), provided by

Option 2 was further described on page two of the Important Notice as subject to

“[a] combined total limit of $200,000, with no time limit.” Id. at 194 (emphasis

added). And while M s. Johnson is correct that the PIP O ption Form did not

provide a similar explanation that the work-loss benefit was not limited in time,

the explanation in the Important Notice was sufficiently clear in and of itself.

      M s. Johnson also contends that a portion of the language on page two of the

Important Notice quoted above, that Option 2 is subject to “[a] combined total

limit of $200,000,” id., does not make clear that the limit is per-person,

3
       W e note M s. Johnson’s policy contained statutorily compliant basic PIP
coverage and Hartford paid her all the basic PIP benefits to which she was
entitled.

                                          -7-
per-accident, as directed by § 710(2)(b). Assuming the specific language

M s. Johnson advocates is required under the No-Fault Act, we conclude that the

Important Notice and the PIP Option Form sufficiently informed her of the nature

of the limit. The PIP Option Form specifically states that each of the two APIP

options is “subject to a combined total limit of $200,000 per person.” Aplt. A pp.,

Vol. I at 196 (emphasis added). Repeated references to “an accident” in the

Important Notice make clear that the monetary cap applies per accident. See id.

at 193-94. 4

       Based on the totality of the circumstances, we conclude there is no genuine

issue of material fact as to whether Hartford gave M s. Johnson enough

information to advise her of the availability of APIP coverage and whether the

information permitted her to make a reasonably informed purchase decision.

Therefore, the judgment of the district court is AFFIRMED.



                                                    Entered for the Court


                                                    Stephanie K. Seymour
                                                    Circuit Judge



4
       Although M s. Johnson argues that several other specific aspects of the
Important Notice and the PIP O ption Form did not comply with amended § 710,
she did not present those specific points to the district court. Therefore, they are
waived. See Lyons v. Jefferson Bank & Trust, 994 F.2d 716, 721-22 (10th Cir.
1993) (explaining that theories raised in the district court do not preserve review
of related theories). In any event, we find these arguments meritless.

                                         -8-